Citation Nr: 1201439	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-15 680	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pilonidal cyst.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  He is in receipt of the Combat Operations Insignia and two bronze stars.  See DD 214.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the claims.  The RO in St. Petersburg, Florida, currently has jurisdiction of the claims.  

The issue of entitlement to service connection for anal fistula appears to have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before it can adjudicate the issues on appeal.  

As an initial matter, the RO failed to issue a supplemental statement of the case (SSOC) after the Veteran was afforded a VA examination in June 2009.  This must be rectified on remand.  See 38 C.F.R. § 19.31(b)(1) (2011).  

Secondly, the Veteran submitted a statement that was received at the Board in June 2011, after his claims had been certified, indicating that he had been seen at the emergency room at the West Palm Beach VAMC in February 2011 related to his pilonidal cyst.  Although the RO made an attempt to obtain VA treatment records from the Muskogee VAMC in June 2008, no additional efforts to obtain VA treatment records have been made.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the Board has no discretion and must remand the claims to obtain the Veteran's complete treatment records from the West Palm Beach VAMC. 

Lastly, review of the claims folder reveals that the RO attempted to schedule the Veteran for a VA examination in April 2011 related to his claim for PTSD.  A Compensation and Pension Exam Inquiry form indicates that the RO requested the examination at the Biloxi VAMC and that the Veteran refused an examination at this location.  It does not appear that any additional efforts to schedule the Veteran for an examination at a more convenient location were made.  In light of the Veteran's statement that he was recently seen at the West Palm Beach VAMC, the RO/AMC should attempt to reschedule this examination.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the West Palm Beach VAMC, to include records related to his February 2011 emergency room visit.  

2.  Make arrangements to reschedule the VA examination requested in April 2011 at the Biloxi VAMC at a facility that is more convenient to the Veteran.  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  Finally, readjudicate the claims on appeal, with consideration of any additional information obtained.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



